Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application remarks and amendments filed on 12/29/2021.
Claims 1, 3-4, 6, 8-10, 12-15, 17-18, 21-27 are allowed.

Terminal Disclaimer
The terminal disclaimers filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent 10,402,371 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 1, 3-4, 6, 8-10, 12-15, 17-18, 21-27 are allowed.

Reason for Allowance
The following is an Examiner’s statement of reasons for allowance:
In view of the amendment and updated search with further consideration, claims 1, 9, and 15 are allowed as the prior art of record, the combined teaching of Udezue and MARTIN and FISHER and COHEN fails to disclose the features in a particular manner as claimed.
Udezue discloses One or more techniques and/or systems are disclosed for sharing content. The user provides or establishes one or more endpoints (e.g., email alias, cell-phone/text 
MARTIN discloses access to a communication channel (e.g., a chatroom or other communication channel) associated with a student group for a course may be enabled for a student based on the student being assigned to the student group. As an example, responsive to the student being assigned to a particular student group, the student may have access to post messages (e.g., text, multimedia, or other information) on a communication channel associated with the particular student group, view messages posted by others on the communication channel, view a list of participants currently accessing the communication channel, receive automated messages posted on the communication channel, etc.
FISHER discloses A team-centric computerized access control system includes at least one data record, one or more collaboration spaces associated with the data record, and for each collaboration space, one or more teams having access to the collaboration space. Each team has one or more users associated with it. The access permissions between users within teams are identical, such that when a particular user in the team may access a particular data record or collaboration space, other users in the team may access the exact same information.
COHEN discloses A method of providing messaging comprises the steps of providing display of messages exchanged between a plurality of participants; receiving designation of one 
However, none of the above references teaches or suggests, independently or in combination, the combination of claimed elements including the specific features recited by the independent claims, 1, 9, and 15 as indicated above.
An update search on prior arts in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) and in light of the prior art made of record do not fairly teach or suggest teaching of the subject matter as described by the combined limitations of the present application, independent claims 1, 9, and 15 are allowed
The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEW FEN LIN/            Primary Examiner, Art Unit 2166                                                                                                                                                                                            	1/16/2022